Exhibit 10.3

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.

No. 08-1-

OMNICOMM SYSTEMS, INC.

COMMON STOCK PURCHASE WARRANT

CLASS 2008-1

1. Issuance. In consideration of good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged by OMNICOMM SYSTEMS, INC., a
Delaware corporation (the “Company”),                      or registered assigns
(the “Holder”) is hereby granted the right to purchase at any time, on or after
the Issue Date (as defined below) until 5:00 P.M., New York City time, on the
Expiration Date (as defined below),                      (            ) fully
paid and nonassessable shares of the Company’s Common Stock, $0.001 par value
per share (the “Common Stock”), at an initial exercise price per share (the
“Exercise Price”) of $0.75 per share, subject to further adjustment as set forth
herein. This Warrant is being issued pursuant to the terms of that certain
Securities Purchase Agreement, dated as of February 29, 2008 (the “Securities
Purchase Agreement”), to which the Company and Holder (or Holder’s predecessor
in interest) are parties. Capitalized terms not otherwise defined herein shall
have the meanings ascribed to them in the Securities Purchase Agreement. This
Warrant was originally issued to the Holder or the Holder’s predecessor in
interest on February 29, 2008 (the “Issue Date”).



--------------------------------------------------------------------------------

2. Exercise of Warrants.

2.1 General.

(a) This Warrant is exercisable in whole or in part at any time and from time to
time commencing on the Issue Date. Such exercise shall be effectuated by
submitting to the Company (either by delivery to the Company or by facsimile
transmission as provided in Section 8 hereof) a completed and duly executed
Notice of Exercise (substantially in the form attached to this Warrant
Certificate) as provided in the Notice of Exercise (or revised by notice given
by the Company as contemplated by the Section headed “NOTICES” in the Securities
Purchase Agreement). The date such Notice of Exercise is faxed to the Company
shall be the “Exercise Date,” provided that, if such exercise represents the
full exercise of the outstanding balance of the Warrant, the Holder of this
Warrant tenders this Warrant Certificate to the Company within five (5) Trading
Days thereafter. The Notice of Exercise shall be executed by the Holder of this
Warrant and shall indicate (i) the number of shares then being purchased
pursuant to such exercise and (ii) whether the exercise is a cashless exercise.

(b) If the Notice of Exercise form elects a “cashless” exercise, the Holder
shall thereby be entitled to receive a number of shares of Common Stock equal to
(w) the excess of the Current Market Value (as defined below) over the total
cash exercise price of the portion of the Warrant then being exercised, divided
by (x) the Market Price of the Common Stock. For the purposes of this Warrant,
the terms (y) “Current Market Value” shall mean an amount equal to the Market
Price of the Common Stock, multiplied by the number of shares of Common Stock
specified in the applicable Notice of Exercise, and (z) “Market Price of the
Common Stock” shall mean the average Closing Price of the Common Stock for the
three (3) Trading Days ending on the Trading Day immediately prior to the
Exercise Date.

(c) If the Holder provides on the Notice of Exercise form that the Holder has
elected a “cash” exercise (or if the cashless exercise referred to in the
immediately preceding paragraph (b) is not available in accordance with its
terms), the Exercise Price per share of Common Stock for the shares then being
exercised shall be payable, at the election of the Holder, in cash or by
certified or official bank check or by wire transfer in accordance with
instructions provided by the Company at the request of the Holder.

(d) Upon the appropriate payment, if any, of the Exercise Price for the shares
of Common Stock purchased, together with the surrender of this Warrant
Certificate (if required), the Holder shall be entitled to receive a certificate
or certificates for the shares of Common Stock so purchased. The Company shall
deliver such certificates representing the Warrant Shares in accordance with the
instructions of the Holder as provided in the Notice of Exercise (the
certificates delivered in such manner, the “Warrant Share Certificates”) within
three (3) Trading Days (such third Trading Day, a “Delivery Date”) of (i) with
respect to a “cashless exercise,” the Exercise Date or the Automatic Exercise
Date, as the case may be, or, (ii) with respect to a “cash” exercise, the later
of the Exercise Date or the date the payment of the Exercise Price for the
relevant Warrant Shares is received by the Company.

(e) The Holder shall be deemed to be the holder of the shares issuable to it in
accordance with the provisions of this Section 2.1 on the Exercise Date.



--------------------------------------------------------------------------------

2.2 Limitation on Exercise. Notwithstanding the provisions of this Warrant, the
Securities Purchase Agreement or of the other Transaction Agreements, in no
event (except (i) as specifically provided in this Warrant as an exception to
this provision, (ii) during the forty-five (45) day period prior to the
Expiration Date, or (iii) while there is outstanding a tender offer for any or
all of the shares of the Company’s Common Stock) shall the Holder be entitled to
exercise this Warrant, or shall the Company have the obligation to issue shares
upon such exercise of all or any portion of this Warrant to the extent that,
after such exercise the sum of (1) the number of shares of Common Stock
beneficially owned by the Holder and its affiliates (other than shares of Common
Stock which may be deemed beneficially owned through the ownership of the
unexercised portion of the Warrants or other rights to purchase Common Stock or
through the ownership of the unconverted portion of convertible securities), and
(2) the number of shares of Common Stock issuable upon the exercise of the
Warrants with respect to which the determination of this proviso is being made,
would result in beneficial ownership by the Holder and its affiliates of more
than 4.99% of the outstanding shares of Common Stock (after taking into account
the shares to be issued to the Holder upon such exercise). For purposes of the
proviso to the immediately preceding sentence, beneficial ownership shall be
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the “1934 Act”), except as otherwise provided in clause (1) of
such sentence. Nothing herein shall preclude the Holder from disposing of a
sufficient number of other shares of Common Stock beneficially owned by the
Holder so as to thereafter permit the continued exercise of this Warrant.

2.3 Automatic Exercise. If any portion of this Warrant remains unexercised as of
the Expiration Date and the Market Price of the Common Stock as of the
Expiration Date is greater than the applicable Exercise Price as of the
Expiration Date, then, without further action by the Holder, this Warrant shall
be deemed to have been exercised automatically on the date (the “Automatic
Exercise Date”) which is the day immediately prior to the close of business on
the Expiration Date (or, in the event that the Expiration Date is not a Business
Day, the immediately preceding Business Day) as if the Holder had duly given a
Notice of Exercise for a “cashless” exercise as contemplated by Section 2.1(b)
hereof, and the Holder (or such other person or persons as directed by the
Holder) shall be treated for all purposes as the holder of record of such
Warrant Shares as of the close of business on such Automatic Exercise Date. This
Warrant shall be deemed to be surrendered to the Company on the Automatic
Exercise Date by virtue of this Section 2.3 without any action by the Holder.

2.4 Certain Definitions. As used herein, the term “Expiration Date” means the
date which is the last calendar day of the month in which the fourth anniversary
of the Closing Date occurs.

3. Reservation of Shares. The Company hereby agrees that, at all times during
the term of this Warrant, there shall be reserved for issuance upon exercise of
this Warrant, one hundred percent (100%) of the number of shares of its Common
Stock as shall be required for issuance of the Warrant Shares for the then
unexercised portion of this Warrant. For the purposes of such



--------------------------------------------------------------------------------

calculations, the Company should assume that the outstanding portion of this
Warrants was exercisable in full at any time, without regard to any restrictions
which might limit the Holder’s right to exercise all or any portion of this
Warrant held by the Holder.

4. Mutilation or Loss of Warrant. Upon receipt by the Company of evidence
satisfactory to it of the loss, theft, destruction or mutilation of this
Warrant, and (in the case of loss, theft or destruction) receipt of reasonably
satisfactory indemnification, and (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will execute and deliver a new Warrant
of like tenor and date and any such lost, stolen, destroyed or mutilated Warrant
shall thereupon become void.

5. Rights of the Holder. The Holder shall not, by virtue hereof, be entitled to
any rights of a stockholder in the Company, either at law or equity, and the
rights of the Holder are limited to those expressed in this Warrant and are not
enforceable against the Company except to the extent set forth herein.

6. Protection Against Dilution and Other Adjustments.

6.1 Adjustment Mechanism. If an adjustment of the Exercise Price is required
pursuant to this Section 6 (other than pursuant to Section 6.4), the Holder
shall be entitled to purchase such number of shares of Common Stock as will
cause (i) (x) the total number of shares of Common Stock Holder is entitled to
purchase pursuant to this Warrant following such adjustment, multiplied by
(y) the adjusted Exercise Price per share, to equal the result of (ii) (x) the
dollar amount of the total number of shares of Common Stock Holder is entitled
to purchase before adjustment, multiplied by (y) the total Exercise Price before
adjustment.

6.2 Capital Adjustments. In case of any stock split or reverse stock split,
stock dividend, reclassification of the Common Stock, recapitalization, merger
or consolidation (where the Company is not the surviving entity), the provisions
of this Section 6 shall be applied as if such capital adjustment event had
occurred immediately prior to the date of this Warrant and the original Exercise
Price had been fairly allocated to the stock resulting from such capital
adjustment; and in other respects the provisions of this Section shall be
applied in a fair, equitable and reasonable manner so as to give effect, as
nearly as may be, to the purposes hereof. A rights offering to stockholders
shall be deemed a stock dividend to the extent of the bargain purchase element
of the rights. The Company will not effect any consolidation or merger, unless
prior to the consummation thereof, the successor or acquiring entity (if other
than the Company) and, if an entity different from the successor or acquiring
entity, the entity whose capital stock or assets the holders of the Common Stock
of the Company are entitled to receive as a result of such consolidation or
merger assumes by written instrument the obligations under this Warrant
(including under this Section 6) and the obligations to deliver to the holder of
this Warrant such shares of stock, securities or assets as, in accordance with
the foregoing provisions, the holder may be entitled to acquire.



--------------------------------------------------------------------------------

6.3 Adjustment for Spin Off. If, for any reason, prior to the exercise of this
Warrant in full, the Company spins off or otherwise divests itself of a part of
its business or operations or disposes all or of a part of its assets in a
transaction (the “Spin Off”) in which the Company does not receive compensation
for such business, operations or assets, but causes securities of another entity
(the “Spin Off Securities”) to be issued to security holders of the Company,
then the Company shall cause (i) to be reserved Spin Off Securities equal to the
number thereof which would have been issued to the Holder had all of the
Holder’s unexercised Warrants outstanding on the record date (the “Record Date”)
for determining the amount and number of Spin Off Securities to be issued to
security holders of the Company (the “Outstanding Warrants”) been exercised as
of the close of business on the Trading Day immediately before the Record Date
(the “Reserved Spin Off Shares”), and (ii) to be issued to the Holder on the
exercise of all or any of the Outstanding Warrants, such amount of the Reserved
Spin Off Shares equal to (x) the Reserved Spin Off Shares, multiplied by (y) a
fraction, of which (I) the numerator is the amount of the Outstanding Warrants
then being exercised, and (II) the denominator is the amount of the Outstanding
Warrants.

6.4 Adjustment for Certain Transactions. Reference is made to the provisions of
Section 4(g) of the Securities Purchase Agreement, the terms of which are
incorporated herein by reference. The number of shares covered by this Warrant
and the Exercise Price shall be adjusted as provided in the applicable
provisions of said Section 4(g) of the Securities Purchase Agreement.

7. Transfer to Comply with the Securities Act. This Warrant has not been
registered under the Securities Act of 1933, as amended, (the “1933 Act”) and
has been issued to the Holder for investment and not with a view to the
distribution of either the Warrant or the Warrant Shares. Neither this Warrant
nor any of the Warrant Shares or any other security issued or issuable upon
exercise of this Warrant may be sold, transferred, pledged or hypothecated in
the absence of an effective registration statement under the 1933 Act relating
to such security or an opinion of counsel satisfactory to the Company that
registration is not required under the 1933 Act. Each certificate for the
Warrant, the Warrant Shares and any other security issued or issuable upon
exercise of this Warrant shall contain a legend on the face thereof, in form and
substance satisfactory to counsel for the Company, setting forth the
restrictions on transfer contained in this Section.

8. Late Delivery of Warrant Shares. Reference is made to Section 5(b) of the
Securities Purchase Agreement, the terms of which are incorporated herein by
reference.

9. Notices. Any notice required or permitted hereunder shall be given in manner
provided in the Section headed “NOTICES” in the Securities Purchase Agreement,
the terms of which are incorporated herein by reference.

10. Supplements and Amendments; Whole Agreement. This Warrant may be amended or
supplemented only by an instrument in writing signed by the parties hereto. This
Warrant contains the full understanding of the parties hereto with respect



--------------------------------------------------------------------------------

to the subject matter hereof and thereof and there are no representations,
warranties, agreements or understandings other than expressly contained herein
and therein.

11. Governing Law. This Warrant shall be deemed to be a contract made under the
laws of the State of New York for contracts to be wholly performed in such state
and without giving effect to the principles thereof regarding the conflict of
laws. Each of the parties consents to the jurisdiction of the federal courts
whose districts encompass any part of the County of New York or the state courts
of the State of New York sitting in the County of New York in connection with
any dispute arising under this Warrant and hereby waives, to the maximum extent
permitted by law, any objection, including any objection based on forum non
conveniens, to the bringing of any such proceeding in such jurisdictions. To the
extent determined by such court, the Company shall reimburse the Holder for any
reasonable legal fees and disbursements incurred by the Holder in enforcement of
or protection of any of its rights under any of the Transaction Agreements.

12. JURY TRIAL WAIVER. The Company and the Holder hereby waive a trial by jury
in any action, proceeding or counterclaim brought by either of the Parties
hereto against the other in respect of any matter arising out or in connection
with this Warrant.

13. Remedies. The Company stipulates that the remedies at law of the Holder of
this Warrant in the event of any default or threatened default by the Company in
the performance of or compliance with any of the terms of this Warrant are not
and will not be adequate and that, to the fullest extent permitted by law, such
terms may be specifically enforced by a decree for the specific performance of
any agreement contained herein or by an injunction against a violation of any of
the terms hereof or otherwise.

14. Counterparts. This Warrant may be executed in any number of counterparts and
each of such counterparts shall for all purposes be deemed to be an original,
and all such counterparts shall together constitute but one and the same
instrument.

[Balance of page intentionally left blank]



--------------------------------------------------------------------------------

15. Descriptive Headings. Descriptive headings of the several Sections of this
Warrant are inserted for convenience only and shall not control or affect the
meaning or construction of any of the provisions hereof.

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized.

Dated: February 29, 2008

 

OMNICOMM SYSTEMS, INC.

By:

 

 

 

(Print Name)

 

(Title)



--------------------------------------------------------------------------------

NOTICE OF EXERCISE OF WARRANT

 

TO:    OMNICOMM SYSTEMS, INC    VIA FAX: (954) 473-1256    2101 W. Commercial
Blvd., Suite 4000       Ft. Lauderdale, FL 33309       Attn: President   

The undersigned hereby irrevocably elects to exercise the right, represented by
the Common Stock Purchase Warrant Class 2008-1, No. 08-1-            , dated as
of                 , 20        , to purchase                      shares of the
Common Stock, $0.001 par value (“Common Stock”), of OMNICOMM SYSTEMS, INC. and
tenders herewith payment in accordance with Section 2 of said Common Stock
Purchase Warrant, as follows:

9 CASH: $                      = (Exercise Price x Exercise Shares)

Payment is being made by:

9 enclosed check

9 wire transfer

9 other

9 CASHLESS EXERCISE:

 

Net number of Warrant Shares to be issued to Holder :                     *

     

* based on:         Current Market Value - (Exercise Price x Exercise Shares)

     

                                                     Market Price of Common
Stock

     

where:

     

Market Price of Common Stock [“MP”]

   =    $                    

Current Market Value [MP x Exercise Shares]

   =    $                    

It is the intention of the Holder to comply with the provisions of Section 2.2
of the Warrant regarding certain limits on the Holder’s right to exercise
thereunder. The Holder believes this exercise complies with the provisions of
said Section 2.2. Nonetheless, to the extent that, pursuant to the exercise
effected hereby, the Holder would have more shares than permitted under said
Section, this notice should be amended and revised, ab initio, to refer to the
exercise which would result in the issuance of shares consistent with such
provision. Any exercise above such amount is hereby deemed void and revoked.



--------------------------------------------------------------------------------

As contemplated by the Warrant, this Notice of Exercise is being sent by
facsimile to the telecopier number and officer indicated above.

If this Notice of Exercise represents the full exercise of the outstanding
balance of the Warrant, the Holder either (1) has previously surrendered the
Warrant to the Company or (2) will surrender (or cause to be surrendered) the
Warrant to the Company at the address indicated above by express courier within
five (5) Trading Days after delivery or facsimile transmission of this Notice of
Exercise.

The certificates representing the Warrant Shares should be transmitted by the
Company to the Holder

 

9

   via express courier, or

9

   by electronic transfer

after receipt of this Notice of Exercise (by facsimile transmission or
otherwise) to:

 

 

 

 

 

 

 

 

Dated:

 

 

 

[Name of Holder]

By:

 

 